As filed with the Securities and Exchange Commission onAugust 6,2014 Securities Act Registration No. 333-181853 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-2 R REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 £ PRE-EFFECTIVE AMENDMENT NO. R POST-EFFECTIVE AMENDMENT NO. 4 MacKenzie Realty Capital, Inc. 1640 School Street Moraga, California 94556 (925) 631-9100 AGENT FOR SERVICE Chip Patterson 1640 School Street Moraga, California 94556 Copies of Communications to: Steven F. Carman, Esq. Daniel A. Peterson, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO 64112 (816) 983-8000 Approximate Date of Proposed Public Offering:The effective date of this Registration Statement was August 2, 2013. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. x It is proposed that this filing will become effective (check appropriate box):xwhen declared effective pursuant to Section 8(c). This post-effective amendment will become effective immediately pursuant to Rule 462(d). PROSPECTUS August 6, 2014 MacKenzie Realty Capital, Inc. Up to a Maximum of 5,000,000 Shares of Common Stock We are an externally managed non-diversified company that has elected to be treated as a business development company under the Investment Company Act of 1940 (or the “1940 Act”). Our investment objective is to generate both current income and capital appreciation through debt and equity real estate-related investments. We are advised by MCM Advisers, LP. MacKenzie Capital Management, LP provides us with non-investment management services and the administrative services necessary for us to operate. We seek to continue and expand the business of our initial portfolio of assets we acquired on February 28, 2013 from eight private funds, which we refer to as our “Legacy Funds,” and which are managed by an affiliate of our investment adviser. The portfolio had a fair value, as determined by our Board of Directors, of approximately $6.92 million on February 28, 2013. As consideration for our acquisition of that “Legacy Portfolio,” 692,217 shares of our common stock were issued to the Legacy Funds.See “Legacy Portfolio Acquisition.”We intend to continue to invest primarily in debt and equity real estate-related securities, and we currently expect to elect to be taxed as a real estate investment trust in our tax year ending December 31, 2014. We are offering on a continuous basis up to 5,000,000 shares of our common stock at an initial offering price of $10 per share; however, if our net asset value (“NAV”) per share is above $10 per share (as it is of the date hereof), and if our shareholders do not continue to approve the sale of Shares below NAV, then we may supplement this prospectus and sell our shares at a higher price in order to avoid selling our shares at a price which, after deduction of selling commissions and dealer manager fees, is below our NAV per share. Because of the possibility that the price per share will change, persons who subscribe for shares in this offering must submit subscriptions for a fixed dollar amount rather than for a number of shares and, as a result, may receive fractional shares of our common stock. We are required to file post-effective amendments to this registration statement, which are subject to Securities and Exchange Commission (or “SEC”) review, to allow us to continue this offering for at least two years. This is our initial public offering—other than holding the Legacy Portfolio and investing the initial proceeds from this offering, we have not conducted any business and have had limited income in the last three fiscal years.Investing in our common stock may be considered speculative and involves a high degree of risk, including the risk of a substantial loss of investment.See “Risk Factors” beginning on page 13 to read about the risks you should consider before buying shares of our common stock, including the risk of leverage. ●
